In a proceeding pursuant to CPLR 7511 to vacate an arbitrator’s award, the petitioner appeals from an order of the Supreme Court, Rockland County, dated November 10, 1976, which denied its application and granted respondent’s cross application to confirm the award. Order affirmed, with $50 costs and disbursements. Petitioner-appellant’s contention that the arbitrator, in effect, rewrote the parties’ collective bargaining agreement by his decision, is unsupported. No ground upon which this court could vacate the arbitrator’s award has been established by the petitioner (see CPLR 7511). Hopkins, Acting P. J., Margett, Damiani and Rabin, JJ., concur.